DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Action
Receipt of Remarks filed on 04/28/2021 is acknowledged.  Claims 1-17 filed on 04/28/2021 are pending in the application.


Response to Election/Restrictions
Applicant's election of group (I), with traverse, in the reply filed on 04/28/2021 is acknowledged.  The election encompassed claims 1-11 (see Remarks: page 5).
The traverse is based on the ground that the Group (II) is directed to a process of making the product of Group (I) comprising an electrolytic herbicide, and the Group (III) is directed to a process of using the product of Group (I) comprising a phosphinic acid herbicide, therefore, Groups (I) and (II), and Groups (I) and (III), are not distinct (see Remarks: page 5-6).
The argument is not persuasive.  As stated in the Office action (mail date: 03/04/2021, page 3), Groups (I) and (II) are distinct because the method as claimed can 
Further, Groups (I) and (III) are distinct because the method as claimed can be practiced by applying the herbicidal composition comprising an electrolytic herbicide, i.e. a phosphinic acid herbicide (e.g. glufosinate) for controlling unwanted plants in crop and non-crop areas; OR the method as claimed can be practiced by applying another materially different composition, i.e. a herbicidal composition contains a structurally different electrolytic herbicide (e.g. picloram which is a non-phosphinic acid electrolytic herbicide), as evidenced by the previously cited reference RAMSAY et al. set forth above.
Applicant’s is reminded that upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that restriction requirement is between product and process claims. Where applicant elects claims directed to the product and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable 


Status of Claims
Claims 1-11 are presented for examination on the merits for patentability as they read upon the elected subject matter and claims 12-17 directed to non-elected invention are withdrawn.

Priority
The present application claims foreign priority based on an application filed in INDIA (201831019681) on 05/25/2018, and the present application also has a U.S. Provisional Application No. 62/728,211 filed on 09/07/2018.


Objection to Specification
The specification filed on 05/28/2019 is objected to because of the following informalities:
(1)	At page 19, Examples 14 and 15, the spelling of the ingredient “Syngergen GA” is incorrect.  The correct spelling is “Synergen GA”.
(2)	At page 19, Examples 14 and 15, the use of the term “Synergen GA”, which is a trade name or a mark used in commerce, has been noted in this application.
Likewise, at page 20: [0087], line 4, the use of the term “Liberty 280 SL”, which is a trade name or a mark used in commerce, has been noted in this application.
The terms should be accompanied by the generic terminology; furthermore the term should be “capitalized” wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.



Claim Objection
Claim 4 is objected to because of the following informalities: claim 4 is missing an ending period (.) at the end of the claim.


Claim Rejections - 35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Written Description Rejection
	** For examination purposes, the Examiner takes the position that the “derivatives” recites in the instant claim 5 is referring to “phosphinic acid herbicide”, for the following rejection.
Claims 4-5 and 7-10 are rejected under 35 U.S.C. 112, first paragraph, as failing 
Claims 4 and 5 are drawn to a herbicidal intermixture, or an aqueous herbicidal composition, comprising “a phosphinic acid herbicide derivatives”.  
A review of the language of the claims 4 and 5 indicate that the claimed “derivatives” is drawn to a genus of “any” chemical substance related structurally to a phosphinic acid and theoretically derivable from it, as evidenced by the definition of “derivative” obtained from the Merriam Webster Online Dictionary (see attachment).  However, the specification throughout only discloses “the herbicidal intermixture or composition comprises a phosphinic acid or derivatives” (see specification: filed on 05/28/2019, e.g. page 3, [0015-0016]; page 6, [0038]; page 7, [0046]; page 9-11, [0056-0058] & [0065]).
Although the genus of said “phosphinic acid derivatives” may be adequately described if there is: (1) a sufficient description of a representative number of the phosphinic acid derivatives; or (2) by disclosure of relevant, identifying characteristics sufficient to describe the claimed invention in such full, clear, concise and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.  However, the specification neither shows a common core structure or other physical and/or chemical properties for the claimed genus, nor it shows a sufficient representative number of the phosphinic acid derivatives.
Since there is substantial variability among the species of phosphinic acid derivatives encompassed within the scope of claims 4 and 5 because the phosphinic acid 
 Further, the claimed genus of “phosphinic acid derivatives” also encompass compounds yet to be discovered, as such, said disclosure does not constitute a substantial portion of the above claimed genus as it does not provide an adequate description of the claimed genus of phosphinic acid derivatives.
Weighing all the factors, the breadth of the claims reading on phosphinic acid derivatives yet to be discovered, the lack of correlation between structure/function of the phosphinic acid derivatives that can be used as herbicides, level of knowledge and skill in the art, one of ordinary skill in the art would not have recognized from the disclosure that the applicant was in possession of the entire genus of phosphinic acid derivatives.  At best, it simply indicates that one should run tests on a wide spectrum of compounds in the hope that at least one of them will work. Neither the exemplary embodiments nor the specification appears to describe structural features, in structural terms that are common to the genus. That is, the specification provides neither a representative number of phosphinic acid derivatives to describe the claimed genus, nor does it provide a description of structural features that are common to the phosphinic acid derivatives as 
Therefore, the written description requirement is not satisfied.  In addition, claims 7-10 are also rejected because they do not resolve the lack of written description requirement for the rejected claim 5, as discussed supra.


Indefiniteness Rejection
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
 (b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1)	Claim 4 recites a phrase “wherein said phosphinic acid herbicide”, in which the term “phosphinic acid” lacks sufficient antecedent basis because the preceding claim 1 does not recite that the electrolytic herbicide is a phosphinic acid herbicide.
(2)	Claim 4 recites a limitation “wherein said phosphinic acid herbicide is selected from glufosinate, its salts, its isomers, mixture of isomers, derivatives, and lower alkyl esters” which is indefinite because it is unclear if the phrase “its salts, its 
(3)	Claim 5 recites the limitation “an aqueous herbicidal composition comprising: (a) a phosphinic acid herbicide, its salts, its isomers, mixture of isomers, derivatives, or lower alkyl esters thereof”, in which the phrase “mixture of isomers” and “derivatives” are indefinite because it is unclear if said “mixture of isomers” or “derivatives” are referring to the “phosphinic acid herbicide”, or they are individual components which are not related to the phosphinic acid as claimed.
Claim 7-10 are also rejected because they do not resolve the issues for the rejected claim 5 as discussed supra.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) and 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

And 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


(1)	Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by BHOGE et al. (U.S. PG-Pub. No. 2017/0181434 A1), as evidenced by TYAGI et al. (J. Oleo Sci. 2006, Vol. 55, No. 3, 99-119).
For claim 1, BHOGE teaches a herbicidal composition, which comprises:

(b) 	myristyl dimethyl amine N-oxide, which is also referred to as tetradecyldimethylamine N-oxide; or dodecyldimethylamine N-oxide, which also referred to as lauryl dimethylamine N-oxide (see: [0033]; [0068-0069]: Examples 1-2).
It is noted that “amine oxides” are “amine-based” compounds known in the relevant art, as evidenced by TYAGI (see: ABSTRACT, line 1).  As such, the “myristyl or lauryl dimethyl amine N-oxide” taught by BHOGE would read on the “multipart amine component” as claimed.
For claim 2, BHOGE teaches that the composition also comprises water (see [0068-0069]: Examples 1-2).
For claims 3-4, the “glufosinate ammonium” taught in BHOGE reads on the “phosphinic acid herbicide is a glufosinate”; or the “phosphinic acid herbicide is a glufosinate salt” as claimed (see the above rejected claim 1 for citation).
For claim 5, BHOGE teaches the above ingredients (a) and (b), which read on the same components (a) and (b) as claimed (see the above rejected claim 1 for citation).
BHOGE also teaches the composition comprises one or more organic solvent (see: [0040-0041]; and see [0068-0069]: Examples 1-2 “propylene glycol”), which reads on the claimed component (c) is “one or more organic solvents”.
BHOGE teaches the composition comprises “water” (see [0068-0069]: Examples 1-2), which reads on the claimed component (e) is “water”.
For claim 6, the “glufosinate ammonium” taught in BHOGE reads on the “phosphinic acid herbicide is a glufosinate” as claimed (see: [0033]; [0068-0069]: Examples 1-2).
For claims 7-8, BHOGE teaches that the herbicidal composition can comprise at least one (C8-C20)-alkyl dimethyl amine N-oxide (see: page 7, reference claim 1; and [0033]).  As such, it reads on the “tertiary amine” and “tertiary dimethyl alkylamine” as claimed.
For claim 9-10, BHOGE teaches that the at least one (C8-C20)-alkyl-dimethylamine N-oxide can be dodecyl dimethylamine N-oxide and tetradecyl dimethylamine N-oxide (see: page 7, reference claims 1 and 8).
It should be noted that the “dodecyl” group has 12 carbon atoms and the “tetradecyl” group has 14 carbon atoms.  As such, the two (C8-C20)-alkyl-dimethylamine N-oxides taught in BHOGE read on the “at least two tertiary dimethyl alkylamine having alkyl groups of 8 to 20 carbon atoms” as claimed.
With respect to the recitation of claim 10 “wherein at least one dimethyl alkylamine is present at least in an amount about 50% by weight of the multipart amine component”, BHOGE teaches that “at least one (C8-C20)-alkyl-dimethylamine N-oxide” can be used.  As such, said “one (C8-C20)-alkyl-dimethylamine N-oxide” would necessarily be present at least 50% by weight of the total (C8-C20)-alkyl-dimethylamine N-oxide(s)” similarly as the manner claimed.
For claim 11, BHOGE teaches the herbicidal composition comprises 26% w/w of glufosinate ammonium and 20% w/w of myristyl dimethyl amine N-oxide (see [0068]: Example 1).  As such, the ratio of “glufosinate ammonium” and “myristyl dimethyl amine N-oxide” would be 1.3:1, and it reads on the ratio of the phosphinic acid herbicide and the multipart amine component in the range of from “about 1:1.5 to about 1.5:1” as claimed.


(2)	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by KILLICK et al. (U.S. PG-Pub. No. 2006/0094602 A1).

KILLICK teaches an adjuvant composition, which is for use with agrochemical in water, comprising an organic amine, i.e. a tertiary dimethylamine of the structure (CH3)2N-R, wherein R contains an alkyl group having at least 8 carbon atoms or mixtures thereof (see: page 6, reference claims 1 and 5).
As such, the above “tertiary dimethylamine” structure taught by KILLICK reads on the component (b) “multipart amine component, which comprises a tertiary amine having an alkyl group of 10-20 carbon atoms or a tertiary dimethyl alkylamine having an alkyl group of 8-20 carbon atoms” of instant claims 1, 5 and 7-8.
KILLICK also teaches that the adjuvant composition combined with herbicides, i.e. glyphosate and glufosinate, can significantly increase herbicidal efficacy when compared with no adjuvant is added (see: [0058-0062] & [0067-0069]).  As such, the “glyphosate” and “glufosinate” read on the component (a) “electrolytic herbicide” or “phosphinic acid herbicide” of instant claims 1 and 3-6.
KILLICK teaches that the adjuvant composition can also comprise lipophilic solvents, i.e. alkyl esters of fatty acids (see: [0011]); and other additional solvents, i.e. glycols or water, for improving the physical characteristics of the formulation, i.e. to reduce viscosity or homogeneity over a wide temperature range (see: [0038]).
As such, the above “lipophilic solvents” taught in KILLICK reads on the component (c) “organic solvent” of instant claim 5 because “alkyl esters of fatty acids” are organic compounds.
claims 2 and 5.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(1)	Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over of AGBAJE et al. (AU 2005221166 B2) in view of KILLICK et al. (U.S. PG-Pub. No. 2006/0094602 A1).
Applicants Claim
Applicants claim a herbicidal intermixture or composition comprising:
(a)	an electrolytic herbicide or a phosphinic acid herbicide (i.e. glyphosate or glufosinate); and
(b)	a multipart amine component; 
wherein the composition also comprises: (c) one or more organic solvent and water;
wherein the multipart amine component comprises at least one tertiary amine having an alkyl group of at least 8 carbon atoms or 10-20 carbon atoms;
wherein the phosphinic acid herbicide and the multipart amine component in a ratio of from about 1:1.5 to about 1.5:1.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
	For claims 1 and 3, AGBAJE teaches an aqueous herbicidal composition comprising:
(a)	glyphosate; and
(b)	a surfactant component in solution comprising one or more surfactant, i.e. a first surfactant component, e.g. a tertiary alkylamine of formula (1), and a second surfactant component, e.g. an amine of formula (12), wherein they have the structures as follows (see: [0009]; [0032] & [0035]):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. 
As such, the “glyphosate” reads on the “electrolytic herbicide is a glyphosate” as claimed; and the above “first and second surfactant components” read on the “multipart amine component” as claimed.
	For claim 2, AGBAJE teaches the herbicidal composition is diluted with water (see: [0012], line 1-5).
	For claims 5-6, AGBAJE teaches the aqueous herbicidal composition, as set forth above, comprising:
(a)	the glyphosate;
(b)	the surfactant component in solution comprising one or more surfactant, i.e. the first surfactant component, e.g. a tertiary alkylamine of formula (1), as follows:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(c)	water; and
(d)	other components, i.e. organic solvents, to enhance stability and to increase solubility or dispersability of the surfactants in the aqueous carrier thus enabling the 
As such, the “glyphosate” reads on the “phosphinic acid herbicide is a glyphosate” as claimed; and the above “tertiary alkylamine Formula (1)” read on the “multipart amine component comprises a tertiary amine having an alkyl group of at least 8 carbon atoms” as claimed.
For claims 7-8, the tertiary alkylamine Formula (1), as the first surfactant component, set forth above reads on the “tertiary amine having an alkyl group of 10 to 20 carbon atoms” and the “tertiary dimethyl alkylamine having an alkyl group of 8 to 20 carbon atoms” as claimed.
For claims 9-10, AGBAJE teaches that the aqueous herbicidal composition can comprise an additional amine compound, i.e. a C4 to C16-alkylamine compound having the Formula (12) as follows, as second surfactant component to greatly enhance the compatibility of the glyphosate salts with surfactants that otherwise exhibit low or marginal compatibility at a given glyphosate loading:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	As such, the above tertiary alkylamine of Formula (12) reads on the second “tertiary dimethyl alkylamine having an alkyl group of 8 o 20 carbon atoms” as claimed.
With respect to the recitation of claim 10 “wherein at least one dimethyl alkylamine is present at least in an amount about 50% by weight of the multipart amine component”, 
For claim 11, AGBAJE teaches that the ratio of glyphosate to the surfactant is typically in the range, e.g. about 1:1 (see: [0036], line 1-3).  This reads on the ratio of the phosphinic acid herbicide and the multipart amine component as claimed.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	AGBAJE teaches the aqueous herbicidal composition, which can comprise glyphosate, one or more surfactant components, e.g. the tertiary alkyl amine Formulas (1) and (12), organic solvents and water, as those recited in instant claims 1 and 5, wherein the “glyphosate” reads on the “electrolytic herbicide” of claim 1.  However, AGBAJE does not teach other herbicides, i.e. glufosinate, as recited in instant claim 4.  The deficiency is suggested by KILLICK et al.
KILLICK teaches an adjuvant composition, which is for use with agrochemical in water, comprising an organic amine, i.e. a tertiary dimethylamine of the structure (CH3)2N-R, wherein R contains an alkyl group having at least 8 carbon atoms or mixtures thereof (see: page 6, reference claims 1 and 5).
KILLICK also teaches that the adjuvant composition combined with herbicides, i.e. glyphosate and glufosinate, can significantly increase herbicidal efficacy when compared with no adjuvant is added (see: [0058-0062] & [0067-0069]).  As such, the claim 4.

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
AGBAJE and KILLICK combined provides the teaching and suggestion of the aqueous herbicidal composition comprising glyphosate or glufosinate, one or more surfactant components, e.g. tertiary alkyl amine Formulas (1) and (12), organic solvents and water as those presently claimed.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to follow the teaching of AGBAJE to produce an aqueous herbicidal composition comprising the desirable ingredients as those presently claimed because AGBAJE teaches that, in addition to the glyphosate active and surfactant components, the addition of the organic solvents in the aqueous herbicidal composition can enhance stability and increase solubility or dispersability of the surfactants in the aqueous carrier thus enabling the formulation of robust concentrates exhibiting enhanced thermal and pH stability, reduced viscosity, and high glyphosate loading.
It also would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine AGBAJE’s aqueous herbicidal composition with KILLICK’s composition to arrive at the instantly claimed aqueous herbicidal composition because KILLICK teaches that the adjuvant composition comprising the similar organic amine as those taught in AGBAJE (i.e. a tertiary dimethylamine having the structure (CH3)2N-R, wherein R contains an alkyl group having at least 8 carbon atoms) is desirable for agrochemicals, such as glyphosate and glufosinate herbicides, and the adjuvant 
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.



(2)	Claims 1-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over of KILLICK et al. (U.S. PG-Pub. No. 2006/0094602 A1) as applied to claims 1-8, in view of AGBAJE et al. (AU 2005221166 B2).

Applicants Claim
Applicants claim a herbicidal intermixture or composition comprising:
(a)	an electrolytic herbicide or a phosphinic acid herbicide (i.e. glyphosate or glufosinate); and
(b)	a multipart amine component; 
wherein the composition also comprises: (c) one or more organic solvent and water;
wherein the multipart amine component comprises at least one tertiary amine having an alkyl group of at least 8 carbon atoms or 10-20 carbon atoms;


Determination of the scope and content of the prior art 
(MPEP 2141.01)
For claims 1, 5 and 7-8, KILLICK teaches an adjuvant composition, which is for use with agrochemical in water, comprising an organic amine, i.e. a tertiary dimethylamine of the structure (CH3)2N-R, wherein R contains an alkyl group having at least 8 carbon atoms or mixtures thereof (see: page 6, reference claims 1 and 5).
As such, the above “tertiary dimethylamine” structure taught by KILLICK reads on the component (b) “multipart amine component, which comprises a tertiary amine having an alkyl group of 10-20 carbon atoms or a tertiary dimethyl alkylamine having an alkyl group of 8-20 carbon atoms” as claimed.
For claims 1 and 3-6, KILLICK also teaches that the adjuvant composition combined with herbicides, i.e. glyphosate and glufosinate, can significantly increase herbicidal efficacy when compared with no adjuvant is added (see: [0058-0062] & [0067-0069]).  As such, the “glyphosate” and “glufosinate” read on the component (a) “electrolytic herbicide” or “phosphinic acid herbicide” as claimed.
For claim 5, KILLICK teaches that the adjuvant composition can also comprise lipophilic solvents, i.e. alkyl esters of fatty acids (see: [0011]); and other additional solvents, i.e. glycols or water, for improving the physical characteristics of the formulation, i.e. to reduce viscosity or homogeneity over a wide temperature range (see: [0038]).

For claims 2 and 5, the “additional solvent, i.e. water” taught in KILLICK reads on the “water” component as claimed.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
KILLICK teaches an adjuvant composition combining with agrochemical, wherein the combination can comprise an herbicide, i.e. glyphosate or glufosinate; an organic amine, i.e. a tertiary dimethylamine (CH3)2N-R having an R-alkyl group of at least 8 carbon atoms; lipophilic solvents and additional solvents, i.e. water.  Therefore, KILLICK teaches all components required by the instant claim 5.  However, KILLICK does not explicitly indicate the composition contains at least two of the organic amine compounds, as instant claims 9-10; and does not explicitly teach the ratio of the herbicide to the organic amine compound, as claim 11.  The deficiencies are taught by the reference AGBAJE et al.
AGBAJE teaches an aqueous herbicidal composition comprising: (a) glyphosate; and (b) a surfactant component in solution comprising one or more surfactant, i.e. a first surfactant component, e.g. a tertiary alkylamine of formula (1), and a second surfactant component, e.g. an amine of formula (12), wherein they have the structures as follows (see: [0009]; [0032] & [0035]):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


	AGBAJE also teaches the aqueous herbicidal composition can be obtained by diluting the concentrate with water, and the composition can also include other components, i.e. organic solvents, to enhance stability and to increase solubility or dispersability of the surfactants in the aqueous carrier thus enabling the formulation of robust concentrates exhibiting enhanced thermal and pH stability, reduced viscosity, and high glyphosate loading (see: [0012], line 1-5; & [0009]; [0032] & [0042]).
Therefore, the combination of the first surfactant component, e.g. a tertiary alkylamine of formula (1), and the second surfactant component, e.g. an amine of formula (12), taught by AGBAJE set forth above, reads on the “two tertiary dimethyl alkylamines having alkyl group of 8 to 20 carbon atoms” as recited in instant claims 9 and 10.
With respect to the recitation in instant claim 10 “wherein at least one dimethyl alkylamine is present at least in an amount about 50% by weight of the multipart amine component”, AGBAJE teaches that the first surfactant component, e.g. tertiary alkylamine Formula (1), and the second surfactant component, e.g. tertiary alkylamine Formula (12), 
Furthermore, AGBAJE teaches that the ratio of glyphosate to the surfactant is typically in the range, e.g. about 1:1 (see: [0036], line 1-3).  This reads on the ratio of the phosphinic acid herbicide and the multipart amine component as instant claim 11.

Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
KILLICK teaches an adjuvant composition used in combination with agrochemical, wherein the combination can comprise a herbicide, i.e. glyphosate or glufosinate; an organic amine, i.e. a tertiary dimethylamine (CH3)2N-R having an R-alkyl group of at least 8 carbon atoms; lipophilic solvents and additional solvents, i.e. water, as those instantly claimed.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to follow the teaching of KILLICK to produce an aqueous herbicidal composition comprising the desirable ingredients as those instantly claimed because KILLICK teaches that the adjuvant composition can be used in combination with herbicides, i.e. glyphosate and glufosinate, to enhance their herbicidal efficacy.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate an additional organic amine compound, i.e. a C4 to C16 alkylamine compound having the Formula (12), into KILLICK’s composition containing an organic amine, i.e. a tertiary alkyl dimethylamine (CH3)2N-R having an R-alkyl group of at least 8 carbon atoms, because AGBAJE teaches that said additional alkyl amine 
One ordinary skilled in the art would have been motivated to add a suitable amount of desirable adjuvants, i.e. an equal amount of the two tertiary alkylamines surfactants (e.g. about 50% weight each), because AGBAJE suggested that the first and second surfactants, each, can be added in equal proportion into the herbicidal composition.  One ordinary skilled in the art also would have been motivated to add a suitable amount of the herbicide (i.e. glyphosate) and adjuvants (i.e. the tertiary alkylamine surfactants of formula (1) and (12)), such as in a ratio of about 1:1, because AGBAJE suggested that such ratio is typical and desirable.  
From the teaching of the references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(1)	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 10-13 of U.S. Patent No. 10,888,095 B2 in view of AGBAJE et al. (AU 2005221166 B2), as evidenced by TYAGI et al. (J. Oleo Sci. 2006, Vol. 55, No. 3, 99-119).
Although the conflicting claims are not identical, they are not patentably distinct from each other. 
The instant claims are drawn to a herbicidal intermixture or composition comprising: (a) an electrolytic herbicide or a phosphinic acid herbicide (i.e. glyphosate or glufosinate); and (b) a multipart amine component, wherein the composition also comprises: (c) one or more organic solvent and water;
wherein the multipart amine component comprises at least one tertiary amine having an alkyl group of at least 8 carbon atoms (i.e. 10-20 or 8-20 carbon atoms), or at least one or two tertiary dimethyl alkylamine having an alkyl group of 8-20 carbon atoms;
wherein the phosphinic acid herbicide and the multipart amine component in a ratio of from about 1:1.5 to about 1.5:1.
The conflicting claims are drawn to a herbicidal composition comprising:
(a) glufosinate ammonium and glyphosate;
(b) at least one (C8-C20)-alkyl-dimethylamine N-oxide, i.e. dodecyl dimethylamine N-oxide and tetradecyl dimethylamine N-oxide; and
(c) an organic solvent;
wherein the amount of glufosinate can be, e.g. about 50 % by weight and the amount of alkyl-dimethylamine N-oxide can be, e.g. about 35% by weight.  As such, the ratio of the glufosinate and the alkyl-dimethylamine N-oxide can be about 1.43:1.
The instant and conflicting claims differ in that the instant claims recite the multipart amine component comprises tertiary amine or tertiary dimethyl alkylamine having alkyl group of at least 8 carbon atoms, where the conflicting claims recite the amine 
The instant and conflicting claims also differ in that the instant claims recite the aqueous herbicidal composition comprising water, whereas the conflicting claims do not recite the composition includes water.  The deficiency is taught by the reference AGBAJE et al.
AGBAJE teaches an aqueous herbicidal composition comprising:
(a) glyphosate;
(b) a surfactant component in solution comprising one or more surfactant, i.e. a first surfactant component, e.g. a tertiary alkylamine of formula (1), as follows:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(c)	water; and
(d)	other components, i.e. organic solvents, to enhance stability and to increase solubility or dispersability of the surfactants in the aqueous carrier thus enabling the formulation of robust concentrates exhibiting enhanced thermal and pH stability, reduced viscosity, and high glyphosate loading (see: [0009]; [0032] & [0042]).

AGBAJE teaches that the aqueous herbicidal composition comprises an additional amine compound, i.e. a C4 to C16-alkylamine compound having the Formula (12), as second surfactant component, as follows:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	As such, the above “tertiary alkylamine of Formula (12)” reads on the second “tertiary dimethyl alkylamine having an alkyl group of 8 to 20 carbon atoms” as claimed.
With respect to the recitation in instant claim 10 “wherein at least one dimethyl alkylamine is present at least in an amount about 50% by weight of the multipart amine component”, AGBAJE teaches that the first surfactant component, e.g. tertiary alkylamine Formula (1), and the second surfactant component, e.g. tertiary alkylamine Formula (12), are present in a weight ratio, i.e. about 1:1 (or 50/50%wt.) (see: page 91, reference claim 18).  As such, it reads on the “at least one tertiary dimethyl alkylamine is present in an amount of about 50 % by weight of the multipart amine component” as claimed.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the conflicting claims with the reference AGBAJE to produce an aqueous herbicidal composition, which can be obtained by dilution with water, comprising desirable ingredients, i.e. glyphosate or glufosinate as herbicide component; one or more surfactant component, i.e. the tertiary dimethyl alkylamines of Formula (1) and (12) as discussed above, and other components, i.e. organic solvents, because AGBAJE teaches that, besides the glyphosate active and surfactant components, the addition of organic solvents in the aqueous herbicidal composition can enhance stability and increase solubility or dispersability of the surfactants in the aqueous carrier thus enabling the formulation of robust concentrates exhibiting enhanced thermal and pH stability, reduced viscosity, and high glyphosate loading.
Therefore, one of ordinary skill in the art at the time the claimed invention was made would have readily recognized that the conflicting claims 1-6 and 10-13 of U.S. Patent No. 10,888,095 B2, in combination with the reference AGBAJE, are obvious variants of the claims 1-11 in the instant application and therefore they are not patentability distinct.


(2)	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,925,280 B2 in view of AGBAJE et al. (AU 2005221166 B2).

The instant claims are drawn to a herbicidal intermixture or composition comprising: (a) an electrolytic herbicide or a phosphinic acid herbicide (i.e. glufosinate); and (b) a multipart amine component, wherein the composition also comprises: (c) one or more organic solvent and water;
wherein the multipart amine component comprises at least one tertiary amine having an alkyl group of at least 8 carbon atoms (i.e. 10-20 or 8-20 carbon atoms), or at least one or two tertiary dimethyl alkylamine having an alkyl group of 8-20 carbon atoms;
wherein the phosphinic acid herbicide and the multipart amine component in a ratio of from about 1:1.5 to about 1.5:1.
The conflicting claims are drawn to a herbicidal composition comprising:
(a) glufosinate or a salt thereof, as active ingredient, which reads on the “electrolytic herbicide” or “phosphinic acid herbicide” of instant claims 1 and 3-6; and
(b) at least two surfactants, i.e. diamine or triamine compounds which read on the generic “multipart amine component” of instant claims 1 and 5.
The instant and conflicting claims differ in that: (1) the instant claims 5 and 7-11 recite the multipart amine component comprises tertiary amine or tertiary dimethyl alkylamine having alkyl group of at least 8 carbon atoms, whereas the conflicting claims recite the amine components are, e.g. diamine or triamine compounds, but do not contain an alkyl group having at least 8 carbon atoms.
The instant and conflicting claims also differ in that: (2) the instant claims 2 and 5 recite the intermixture or composition comprises water and organic solvent, whereas the 
AGBAJE teaches an aqueous herbicidal composition comprising:
(a) glyphosate, and
(b) a surfactant component in solution comprising one or more surfactant, i.e. a first surfactant component, e.g. a tertiary alkylamine of formula (1), as follows:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(c)	water; and
(d)	other components, i.e. organic solvents, to enhance stability and to increase solubility or dispersability of the surfactants in the aqueous carrier thus enabling the formulation of robust concentrates exhibiting enhanced thermal and pH stability, reduced viscosity, and high glyphosate loading (see: [0009]; [0032] & [0042]).
As such, AGBAJE’s teaching reads on the “aqueous” form of the herbicidal composition that comprises water and organic solvents as recited in instant claims 2 and 5.
Further, the “tertiary alkylamine Formula (1)” taught in AGBAJE reads on the “multipart amine component comprises a tertiary amine or a tertiary dimethyl alkylamine having an alkyl group of at least 8 carbon atoms or an alkyl group having 10-20 carbon atoms or 8-20 carbon atoms” as recited in instant claims 5 and 7-8
4 to C16-alkylamine compound having the Formula (12), as second surfactant component, as follows:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	As such, the additional “tertiary alkylamine of Formula (12)” reads on the second “tertiary dimethyl alkylamine having an alkyl group of 8 to 20 carbon atoms” as recited in instant claims 9-10.
With respect to the recitation in instant claim 10 “wherein at least one dimethyl alkylamine is present at least in an amount about 50% by weight of the multipart amine component”, AGBAJE teaches that the first surfactant component, e.g. tertiary alkylamine Formula (1), and the second surfactant component, e.g. tertiary alkylamine Formula (12), are present in a weight ratio, i.e. about 1:1 (or 50/50%wt.) (see: page 91, reference claim 18).  As such, it reads on the “at least one tertiary dimethyl alkylamine is present in an amount of about 50 % by weight of the multipart amine component”, as recited in instant claim 10.
AGBAJE teaches that the ratio of glyphosate to the surfactant is typically in the range, e.g. about 1:1 (see: [0036], line 1-3).  This reads on the ratio of the “phosphinic acid herbicide” and the “multipart amine component” as recited in instant claim 11.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the conflicting claims with the reference AGBAJE to 
Therefore, one of ordinary skill in the art at the time the claimed invention was made would have readily recognized that the conflicting claims 1-4 of U.S. Patent No. 10,925,280 B2, in combination with the reference AGBAJE, are obvious variants of the claims 1-11 in the instant application and therefore they are not patentability distinct.


Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616  

/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616